Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-15 and 17-19 (renumbered as claims 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Mount et al. (US 11,017,611 B1) discloses a method comprising: receiving an image comprising an object (browse fixtures 541 button may present various category or catalog browse or search interfaces for various fixtures or other objects that may be placed in association with one or more environment surfaces within the virtual reality environment, figure 5); receiving an indication of a color (colors buttons 541, 542, 543, 544); identifying the object (e.g., doors, windows, floors, baseboard, etc., figure 5) within the image and defining a texture (button may present various materials, surfaces, finishes, or
textures, col. 17, lines 39-54) of the object; selecting a stored texture file stored in a database (e.g., from data storage 2224 and room, fixture, and object dimensional data 2226) based on the texture of the object; and merging the stored texture file and the color to generate a color and texture placement (parameter values and other data illustrated herein as being included in one or more data stores may be combined with other information not described or may be partitioned differently into more, fewer, or different data structures, col. 50, lines 43-47) that can be implemented in a rendered scene (pattern of a boundary may include an image or rendering of surroundings, such as an outdoor space, backyard, neighborhood, street, or other images, col. 8, lines 13-17).
However, the closest prior art of record, namely, Mount et al. does not disclose “receiving an indication of an identity of the object within the image, wherein identifying

Dependent claims 2-4 and 6-11 (renumbered as claims 2-10) are allowable as they depend from an allowable base independent claim 1.
Independent claims 12 and 18 are citing the same or similar subject matter and are also allowed.
Dependent claims 13, 14, 15 and 17 (renumbered as claims 12-15) are allowable as they depend from an allowable base independent claim 12 (renumbered as claim 10).
Dependent claim 19 (renumbered as claim 17) is allowable as it depends from an allowable base independent claim 18 (renumbered as claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677